Detailed Action

Amendment

1.	This office action is in response to applicant’s amendments dated 3-9-21 and this office action is a final rejection.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103

2.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
Claims 1, 6-9, 11-12, 16 and 19-21 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent No. 2,828,571 to Caplan in view of U.S. Patent No. 556,494 to Dales and further in view of U.S. Patent No. 2,216,929 to Zander et al.

Referring to claim 6, Caplan as modified by Dales and Zander et al. further discloses the bait sleeve has a fish shape – see figure 1 of Caplan.
Referring to claim 7, Caplan as modified by Dales and Zander et al. further discloses the shape-defining frame has a substantially oval shape – see at d,d’ in figure 1 of Dales. Therefore it would have been obvious to one of ordinary skill in the art to take the device of Caplan and wire sections such as disclosed by Dales, so as to yield the predictable result of making the device more durable for repeated use.
Referring to claim 8, Caplan as modified by Dales and Zander et al. further discloses the first U-shaped metallic wire comprises a central fold connected to the first end – see at d2 in figure 1 of Dales, and two extremities opposite the central fold connected to the second stretchable end – see at d,d’ at D in figure 1 of Dales. Therefore it would have been obvious to 
Referring to claim 9, Caplan as modified by Dales and Zander et al. further discloses the sleeve is made of a flexible netting or a plastic netting – see column 1 lines 58-71 of Caplan, but does not disclose the elastomeric bands are rubber elastic bands. However, it would have been obvious to one of ordinary skill in the art to take the device of Caplan as modified by Dales and Zander et al. and add the bands being made of rubber as claimed, so as to yield the predictable results of making the bands flexible and elastic so as to fit over objects of varying sizes as desired. 
Referring to claim 11, Caplan as modified by Dales and Zander et al. further discloses a fin provided at or near the top of the frame portion – see at b’ in figure 1 of Dales. Therefore it would have been obvious to one of ordinary skill in the art to take the device of Caplan as modified by Dales and Zander et al. and further add the fin of Dales, so as to yield the predictable result of making the device more attractive to fish during use.
Referring to claim 12, Caplan as modified by Dales and Zander et al. further discloses the fin has an undulated shape – see undulations in the top of fin b’ as seen in figure 1 of Dales. Therefore it would have been obvious to one of ordinary skill in the art to take the device of Caplan as modified by Dales and Zander et al. and further add the fin of Dales, so as to yield the predictable result of making the device more attractive to fish during use.
Referring to claim 16, Caplan as modified by Dales and Zander et al. further discloses at least one weight provided at or near the bottom of the shape-defining frame – see at 17 near the bottom of the frame – at 11 in figure 1 of Caplan.

Referring to claim 20, Caplan as modified by Dales and Zander et al. further discloses one or more hook rings – at 18, provided on the bottom and/or top frame portions of the shape-defining frame – at 11 on bottom frame portion – see figure 1 of Caplan.
Referring to claim 21, Caplan as modified by Dales and Zander et al. further discloses the at least one fishing hook – at 19, is connected to the one or more hook rings – at 18 – see figure 1 of Caplan.
Claim 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Caplan as modified by Dales and Zander et al. as applied to claim 11 above, and further in view of U.S. Patent Application Publication No. 2012/0055316 to Smith et al.
Referring to claim 13, Caplan as modified by Dales and Zander et al. does not disclose at least one of the fin and sleeve is impregnated with fish-attracting odor. Smith et al. does disclose a fishing lure that has components impregnated with fish-attracting odor – see paragraph [0054]. Therefore it would have been obvious to one of ordinary skill in the art to take the device of Caplan as modified by Dales and Zander et al. and add the impregnated fish attracting odor of Smith et al., so as to yield the predictable result of increasing fish strikes on the device as desired.
Claims 14-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Caplan as modified by Dales and Zander et al. as applied to claim 11 above, and further in view of U.S. Patent No. 4,848,023 to Ryder et al.

Referring to claim 15, Caplan as modified by Dales, Zander et al. and Ryder et al. further discloses a clip for retaining the mouth plate in an inclined position – see at 114,116, with the front end of the mouth plate being lower than the rear end – see at 118 in figures 4-6 of Ryder et al. Therefore it would have been obvious to one of ordinary skill in the art to take the device of Caplan as modified by Dales, Zander et al. and Ryder et al. and add the mouth plate of Ryder et al., so as to yield the predictable result of having the device move in the water in a manner attractive to fish as desired.
Claim 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Caplan as modified by Dales, Zander et al. and Smith et al. as applied to claim 13 above, and further in view of Ryder et al.
Referring to claim 17, Caplan as modified by Dales, Zander et al. and Smith et al. does not disclose a source of fish-attracting vibrations operatively connected to the bait sleeve. Ryder .
Claim 26 is/are rejected under 35 U.S.C. 103 as being unpatentable over Caplan as modified by Dales and Zander et al. as applied to claim 9 above, and further in view of U.S. Patent No. 6,871,442 to Wyatt.
Referring to claim 26, Caplan as modified by Dales and Zander et al. further discloses extremities of at least one of the U-shaped wire frame/wire frame sections are provided with a hook – see at 19 in figure 1 of Caplan and see at D in figure 1 of Dales. Caplan as modified by Dales and Zander et al. does not disclose the hook is insertable in the bait to maintain the bait in place when in use. Wyatt does disclose a hook – at 226,230, at the front extremity of the frame – at 16, that is insertable into the bait – see figure 4, to maintain the bait in place when in use – see figure 4. Therefore it would have been obvious to one of ordinary skill in the art to take the device of Caplan as modified by Dales and Zander et al. and add the hook of Wyatt, so as to yield the predictable result of ensuring the targeted fish is snagged during use of the device.

Response to Arguments

3.	Regarding the prior art rejections of claim 1, the Caplan reference US 2828571 discloses the newly added claim limitations of applicant’s amendments dated 3-9-21 in that Caplan discloses the bent top and bottom frame portions – see at 10,11 of Caplan, substantially enclosing the grooves or channels – at 13 – see figures 1-2 of Caplan.

Conclusion

4.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

5.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID J PARSLEY whose telephone number is (571)272-6890.  The examiner can normally be reached on Monday-Friday, 8am-4pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Poon can be reached on (571) 272-6891.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/DAVID J PARSLEY/Primary Examiner, Art Unit 3643